Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on March 25, 2019.
Claims 1-17 are currently pending and have been examined. 

Claim Objections
Claims 7 and 12 are objected to.  Claim 7 ends in a comma instead of a period.  Claim 12 is identical to claim 11 and should be either amended or canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the following terms that lack proper antecedent basis: “the non-transitory memory”, “the other profile” and “the receipts”.
Additionally, the term, “receipts” is not defined by the specification and is therefore unclear as to how reports are produced.
Claim 7 recites “the user”.  This term lacks proper antecedent basis.
Claims 2-17 are rejected based on their dependence from a rejected base claim (i.e., Claim 1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) entering profile information, matching to another profile based on the information and a distance and producing reports.  This is a certain method of organizing human activity as it manages interactions between users by finding a match and producing reports.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of finding a matching profile. The recitations of “a non-transitory memory of a computing device” do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0041]: “The system is not limited to any particular programming language, computer platform or architecture.”.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-17 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further details regarding the composition of the system with respect to data gathering (i.e., system layout (claims 2, 3, 5 and 15-17) and profile information (claims 4 and 6-14). Similar to the independent claims, the dependent claims generally “apply” the concept of finding a match. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claims 1-17 are rejected under 35 U.S.C. 101 because they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 36 USC 101.  They are clearly not a series of steps or acts (i.e., a process) nor are they a combination of chemical compounds (i.e., composition of matter).  As such, they fail to fall within a statutory category.  They are, at best, function descriptive material per se.
Claim 1 is directed to a system, however the claim does not positively recite any hardware that comprises the system.  The “having a system that resides in the non-transitory memory of a computing device” does not positively recite the memory or the computing device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WellSquad (retrieved from The Wayback Machine between Dec.19, 2016 and June 9, 2017) in view of Devecka (US Pub. No. 2012/0290978).
Claim 1: WellSquad discloses a system on a computing device (page 3; “INTEGRATE”); entering a profile with information and matching with another profile based on said information (page 1; A) and where the other profile is within a certain distance (page 5; A: “WellSquad will match you to the ideal fitness partner in your area”; page 7: H) and producing reports based on the receipts. (page 3: “TRACK”).
WellSquad does not disclose a non-transitory memory.
Devecka, however, discloses a matchmaking system with a non-transitory medium. (claim 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a non-transitory medium, as disclosed by Devecka in the system disclosed by WellSquad, for the motivation of providing a storage medium.
Claims 2 and 3:  WellSquad discloses a home screen with a login screen. (page 4).
Claim 4:  WellSquad discloses workout information. (page 3: “TRACK”).
Claim 5:  WellSquad discloses notifications (page 3 “MESSAGE”); a profile (page 6; E: “profile page”); matches (page 6: D).  Devecka further discloses privacy preferences ([0113]) and location ([0149]: geographic limiter).
Claims 6, 7 and 8:  WellSquad does not expressly disclose setting a certain distance, a gender preference or a type of workout preference.
Devecka, however, discloses setting a certain distance ([0149]: geographic limiter), a gender preference ([0143]) and a type of workout preference ([0147]; [0158]: baseball or tennis; [0160]: basketball).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included setting various preferences, as disclosed by Devecka in the system disclosed by WellSquad, for the motivation of finding more precise matches. (Devecka; [0134]).
Claims 9 and 13:  WellSquad discloses goals weights, workouts and food intake. (page 6: A and B).
Claims 10, 11 and 12:  WellSquad discloses a daily exercise log with lists of exercises performed that day. (page 3: “TRACK”; page 7; F).
Claim 14: WellSquad discloses interests. (page 6; D: preferences; E: goals for the activity they choose to engage in).
Claim 15:  WellSquad discloses a notification function. (page 3: “MESSAGE”).
Claim 17: WellSquad discloses a browse function. (page 4: “Search”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WellSquad / Devecka in further view of Bevis et al. (WO 2018/005692 A1).
Claim 16:  WellSquad discloses cheering each other on (page 3: “MESSAGE”) but does not disclose a high five function.
Bevis, however, discloses a high five function (Claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a high five function, as disclosed by Bevis in the system disclosed by WellSquad/Devecka, for the motivation of providing a means of cheering each other on as disclosed by WellSquad.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629